Citation Nr: 0207478	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  94-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of fracture of the left foot, second and third metatarsals, 
on appeal from the initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The appellant served on active duty from January 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that granted service connection for 
residuals of fracture of the left foot, second and third 
metatarsals, and assigned a noncompensable disability rating.  
When this matter was previously before the Board in December 
1998, it was remanded to the RO for additional development.  
Following that development, the RO continued the 
noncompensable rating for the service-connected left foot 
disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected left foot disability is manifested 
by mild prominence of the midportion of the second and third 
metatarsal bones with tenderness at the fracture sites.  
Although there is callus over the left second metatarsal bone 
area, no significant functional limitation of the foot due to 
the service-connected disability is shown.  

3.  No more than mild residuals of the service-connected left 
foot injury are demonstrated.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for residuals of fracture of the left foot, second and third 
metatarsals, have not been met at any time since the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See also 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
and not the subject of a final agency decision as of that 
date.  38 U.S.C.A. § 5107(note) (Effective Date and 
Applicability Provisions); see Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Bernklau v. Principi, No. 00-7122 (Fed. Cir. 
May 20, 2002).  

The appellant's claim is one for a compensable evaluation on 
appeal from the initial grant of service connection, and 
there are no particular application forms required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102; 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the appellant 
a statement of the case in September 1993 and supplemental 
statements of the case in February 1994 and September 1995.  
In addition, following the development accomplished pursuant 
to the Board's December 1998 remand, the RO sent the 
appellant a supplemental statement of the case dated in 
August 1999.  These documents together listed the evidence 
considered, the legal criteria for evaluating the severity of 
the service-connected disability, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  Furthermore, the RO in 
correspondence dated in February 2002 informed the appellant 
of the evidence necessary to substantiate his claim for a 
compensable rating for his service-connected left foot 
disability and of the relative obligations of the parties in 
acquiring the evidence necessary to substantiate the claim.  
VA has informed the appellant of the type of information and 
evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assessments would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-
31 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1-3)).  In its December 1998 remand, the Board 
requested that the RO obtain all pertinent treatment records 
from Dr. J. A. de los Santos, a private physician from whom 
the veteran submitted a letter dated in December 1993.  The 
RO obtained the treatment records of Dr. de los Santos.  
These private medical reports, which were largely immaterial 
to the issue, were received in March 1999 and associated with 
the record.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The RO afforded the appellant a VA examination in February 
1993.  In response to the Board's December 1998 remand, the 
RO afforded the appellant another examination in April 1999.  
The RO returned the examination to the examiner because it 
was found inadequate for purposes of ascertaining the 
severity of the appellant's service-connected left foot 
condition, including functional limitations associated with 
the healed fractures of the second and third metatarsals and 
whether there was any pain on use.  The examiner was again 
requested to render an opinion as to which of the appellant's 
symptoms or functional impairment was attributable to his 
service-connected condition as opposed to any nonservice-
connected condition that might be present.  The examiner was 
again specifically requested to address whether the hammertoe 
deformities of the left foot and calcification of the left 
plantar arch were residuals of the inservice foot injury.  
Accordingly, in July 1999, the examiner provided an addendum 
to his report.  The appellant and his representative were 
informed of the contents of the VA examination reports in the 
supplemental statement of the case provided to them in August 
1999.  

On appellate review, the Board sees no areas in which further 
development is needed.  The requirements of the VCAA have 
been substantially met by the RO, and there would be no 
possible benefit in remanding this case to the RO for 
additional development.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without remand to the RO for 
additional consideration under VCAA poses no harm or 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Moreover, the 
Board's consideration of the VCAA regulations in the first 
instance - it is not apparent that the RO actually considered 
these - is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

The appellant essentially contends that he is entitled to a 
compensable rating for service-connected residuals of 
fractures of the left second and third metatarsal bones.  In 
his substantive appeal received in October 1993, he contended 
that his service-connected fracture residuals had been 
symptomatic essentially since service.  He said that he 
worked until 1986 and that these residuals were always 
bothering him.  He added that they remained symptomatic even 
following retirement.  He contended that the deformities of 
the second, third and fourth toes on the left and the 
calcification of the left plantar arch were the direct result 
of his inservice fractures.  In a statement dated in February 
1999, the veteran maintained that x-rays taken in February 
1993 showed deformation of the second and third toes, as well 
as the fourth toe and the left plantar arch.  

In a statement dated in December 1993, Dr. de los Santos 
stated that the appellant had periodic complaints regarding 
his left foot that were exacerbated by cold moist weather, 
standing and walking.  Dr. de los Santos said that the 
appellant suffered a left foot fracture in service and that 
he was of the opinion that this event "aids" (adds) to all of 
the appellant's left foot complaints.  

The record shows that the veteran sustained simple fractures 
of the second and third metatarsal bones of the left foot in 
August 1954 when he caught his left leg between a gun 
trailer.  No artery or nerve involvement was shown.  After 
swelling had subsided, a short leg cast with a walking heel 
was applied.  During hospitalization, the cast was changed, 
and he was discharged from the hospital to duty for general 
service.  He was to return in three weeks to have the cast 
removed.  X-rays of the left foot on the day of admission 
showed transverse fractures through the shafts of the second 
and third metatarsals with no significant displacement.  X-
rays in October 1954 showed partially healed fractures 
through the necks of the second and third metatarsals with no 
deformity.  The examination at the separation center revealed 
no significant abnormalities.  A VA examination in December 
1956 revealed no objective evidence of clinical pathology or 
disability.  There was no external deformity, and functional 
capacity was normal.  X-rays of the left foot in two 
projections disclosed no bony abnormality.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the appellant's claim for service 
connection residuals of a fracture of the 2nd and 3rd 
metatarsals of the left foot was granted by the RO in March 
1993, when a noncompensable evaluation was assigned under 
Diagnostic Code 5284, effective from October 4, 1991.  The 
appellant disagreed with the rating assigned, and this appeal 
ensued.  Subsequent rating decisions continued the zero 
percent rating.  The appellant has continued to prosecute his 
claim for a compensable rating for his sole service-connected 
disability.  

The appellant's claim for a higher evaluation for his 
service-connected left foot fracture residuals is an original 
claim that was placed in appellate status by his disagreement 
with the initial rating award.  In these circumstances, the 
rule in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Under Diagnostic Code 5284, as the statement of the case 
makes clear, a compensable rating is only warranted where 
moderate foot disability is demonstrated.  Although the 
veteran maintains that he has a number of residuals as a 
consequence of his inservice foot injury, the weight of the 
evidence is against his assertions.  The VA examination in 
February 1993 was negative, except for mild hammertoe 
deformity of the second, third and fourth toes on the left.  
A fracture of the left foot was diagnosed only by history, 
and x-rays of the left foot at that time were positive only 
for calcification of the plantar arch, a finding not 
reflected in x-rays of the left foot taken in service.  
Although Dr. de los Santos attributed the appellant's current 
complaints to his inservice left foot fracture, his 
subsequently obtained clinical records were essentially 
negative for any pertinent complaints or findings.  

The only relevant evidence contained in Dr. de los Santos' 
records was an x-ray report dated in December 1993 that 
reflects mild degenerative osteoarthritic changes at the 
first metatarsophalangeal joints of the left foot.  This 
reading is not clear, but it suggests either the presence of 
osteoarthritic changes in all of the metatarsophalangeal 
joints of the left foot, or such changes in just the first 
metatarsophalangeal joint.  The veteran's service-connected 
disability encompasses the second and third metatarsals.  It 
does not encompass the first, fourth, and fifth.  It is not 
clear from the x-ray report whether more than one projection 
was taken.  The Board thus gives somewhat greater weight to 
the VA x-ray findings of the previous February, since at 
least two projections (two views) were then taken.  Even if 
osteoarthritic changes in the left metatarsophalangeal joints 
were conceded, the use of the term "degenerative" by the 
private radiologist does not indicate that the changes were 
caused by trauma.  Slater v. Brown, 9 Vet. App. 240, 243 
(1996).  

Moreover, the examination by VA in April 1999 did not 
culminate in a diagnosis of osteoarthritis at the fracture 
sites of the left second and third metatarsals.  Rather, 
there were findings of mild prominence of the midportion of 
the second and third metatarsal bones in the left foot 
compared to the right foot.  There was no painful motion of 
the left foot.  There was objective evidence of tenderness in 
the midportion of the second and third metatarsal bones.  On 
manual testing, there was 4/5 weakness in the gastrocnemius 
muscle (Muscle Group XI) and in the tibialis anterior and 
extensor hallucis longus muscles (Muscle Group XII).  There 
was a callus over the left second metatarsal bone area.  The 
dorsalis pedis pulse was +2, while the left posterior 
tibialis pulse was absent.  The appellant did not use any 
ambulatory aids or bracing and had a normal gait.  However, 
he referred to flare-ups when standing for prolonged periods 
during his activities of daily living.  He complained of 
constant left foot pain that worsened with prolonged standing 
in cold weather.  He indicated that Tylenol gave him minimal 
relief and that he had not been followed up at a VA hospital 
during the previous year for this condition.  

In July 1999, the examiner reviewed the claims folder, 
including the VA examinations of 1956 and 1993, as well as 
the other medical evidence of record.  The examiner concluded 
that there were no functional limitations associated with the 
appellant's healed fractures of the left foot.  He found that 
although there was tenderness to deep pressure over the 
second and third metatarsal bones of the left foot, the 
appellant's complaints of pain in the foot associated with 
prolonged standing and walking and with cold and moist 
weather, as well as some muscle weakness found on examination 
of the leg, were best explained by the peripheral vascular 
insufficiency with which the appellant presented when he was 
examined in April 1999.  Moreover, the examiner found no 
hammertoe deformities of the left foot on examination and 
stated that calcification of the plantar arch had nothing to 
do with the inservice trauma.  The examiner concluded that 
except for subjective evidence of tenderness to palpation 
over the healed fractured bones, the appellant had no 
residuals of old fractures of the two metatarsals of the left 
foot.  His main current symptomatology, the examiner said, 
was not associated with his service-connected left foot 
condition.  

It is apparent from the medical evidence of record that while 
the veteran has some residuals of fracture of the left second 
and third metatarsals, the residuals are no more than mildly 
disabling.  Although Dr. de los Santos attributed the 
appellant's current complaints to his left foot injury in 
service, it is apparent that this opinion was largely 
impressionistic and was not based on a review of the entire 
evidence of record.  By contrast, the VA examiner predicated 
his medical opinion on a review of the entire record and 
concluded as set forth above.  The opinion thus rendered is 
entitled to greater weight.  

The service-connected evaluation must be based on symptoms or 
manifestations actually attributable to the service-connected 
condition and may not be based on nonservice-connected 
factors where, as here, those factors have been disassociated 
from the service-connected disability by competent medical 
evidence.  See 38 C.F.R. § 4.14 (2001).  When symptoms solely 
attributable to the service-connected disability are 
considered, they are shown to be no more than mild.  Although 
the appellant has attributed most of his current left foot 
symptoms to his service-connected injury, he is not competent 
to do so.  Generally, a layperson is not capable of opining 
on matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), and cases cited therein.  See also 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(2) (defining competent lay evidence as "any 
evidence not requiring that the proponent have specialized 
education, training, or experience"; such evidence is 
competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person."); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(1)) (defining competent medical evidence as 
"evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions").  

As a compensable rating for a left foot injury under 
Diagnostic Code 5284 requires moderate disability, it follows 
that the claim for a compensable rating in this case must be 
denied.  Where VA has found it unnecessary to include 
criteria for a zero percent rating for a particular 
diagnostic code because the listed criteria are sufficiently 
clear and unambiguous, the provisions of 38 C.F.R. § 4.7 are 
not for application in those cases in which the minimum 
criteria for a compensable rating are not met.  In these 
circumstances, under 38 C.F.R. § 4.31, the minimum criteria 
for a compensable rating must be met, not merely more nearly 
approximated.  The evidence in this case is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  


ORDER

An increased (compensable) evaluation for residuals of 
fracture of the left foot, second and third metatarsals, is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

